Citation Nr: 0510630	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-06 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an evaluation, in excess of 10 percent, for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1976 to 
January 1980.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2003.  This matter was 
originally on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.


FINDING OF FACT

The veteran's service-connected low back disability may be 
considered productive of functional loss, including flare-
ups, that equates to a disability rating of 20 percent. 


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
the assignment of a 20 percent rating for the service-
connected low back disability have been approximated.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.71a including Diagnostic Codes 
5295 (2002) and 5237 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's November 2003 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for a VA 
examination to assess the severity of his low back 
disability.  Thereafter, the AMC readjudicated the veteran's 
claim under provision of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
November 2003 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In August 2004, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  While the August 2004 
notice letter did not specifically advise the veteran to 
provide any evidence in his possession that pertains to his 
claim, he was informed that he could submit evidence showing 
that his service-connected lumbosacral strain had increased 
in severity or to complete the enclose authorization so that 
VA could attempt to obtain the evidence on his behalf.  The 
Board finds that the veteran was sufficiently put on notice 
as to the need for any available evidence to be received by 
VA and associated with the claims file, whether the evidence 
was in his possession, obtained by him, or obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, only the rating action was 
promulgated did the RO, in August 2004, provide notice to the 
claimant regarding what information and evidence was needed 
to substantiate his claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
August 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records and private 
medical records.  Further, the veteran was afforded a VA 
examination in connection with his claim.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The veteran's low back disability has been rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  By regulatory 
amendment, however, effective on September 26, 2003, 
substantive changes were made to the schedular criteria for 
evaluating spine disabilities, as defined in 38 C.F.R. § 
4.71a. See 68 Fed. Reg. 51454-51458 (August 27, 2003).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In this particular case, given the facts and the medical 
evidence regarding the condition of the veteran's low back 
disability, the Board finds that a 20 percent disability 
rating is the most appropriate rating under either the 
"old" or "new" criteria.

The Board notes that under the "old" rating criteria, a 10 
percent evaluation under that code contemplates a lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation contemplates a lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with arthritic changes, narrowing or 
irregularity of the joint spaces, or some of these findings 
with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

The Board notes that this disability could also be rated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292, which provides for the evaluation of limitation of 
lumbar spine motion.  A 10 percent rating is warranted for 
slight limitation of motion of the lumbar spine, a 20 percent 
rating for moderate limitation of motion, and 40 percent 
evaluation under this code contemplates severe limitation of 
lumbar spine motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

The new criteria provide that a 20 percent evaluation for a 
lumbosacral strain is warranted where forward flexion of the 
thoracolumbar is greater than 30 degrees but not greater than 
60 degrees, or where the combined range of thoracolumbar 
motion is not greater than 120 percent (the combined motion 
refers to flexion, extension, left and right flexion, and 
left and right rotation), or when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  The new criteria also provide that a 
40 percent evaluation for a lumbosacral strain is warranted 
for favorable ankylosis of the entire thoracolumbar spine or 
where forward flexion of the thoracolumbar strain is 30 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003).

At the VA examination in December 2001, the veteran's gait 
was noted to be steady and he was noted to walk without 
assistive devices.  The examiner noted that the veteran had 
no obvious difficulty getting up out of the chair or getting 
onto the examination table.  Deep tendon reflexes were 2+ and 
equal to bilateral knee jerks and ankle jerks.  Vibratory 
sensation was intact to lower extremities.  Strength was 5/5 
to bilateral quadriceps.  Straight leg raise was negative.  
The musculature of the veteran's back was noted to be well 
defined without any atrophy, and there were no spasms.  Range 
of motion exercises demonstrated forward flexion from 0 to 70 
degrees at which point the veteran complained of a pulling 
sensation.  He was able to continue flexing to 85 degrees.  
Lateral bending was from 0 to 20 degrees bilaterally.  The 
veteran was able to rise on his toes as well as rise from a 
squat position without assistance or difficulty.

X-rays showed small sized osteophytes consistent with 
degenerative change, transitional vertebrae/lumbarization 
first sacral segment, and slight anterior wedging at the 
level of T12 with some end plate irregularity inferiorly at 
T12.

The veteran was diagnosed with recurrent lumbosacral strain, 
flaring three to four times per year requiring bed rest 
anywhere from three to seven days.  No evidence of radicular 
symptomatology or muscle atrophy or weakness.

At the VA examination in September 2004, the veteran reported 
that he has approximately 6 to 8 episodes a year that are 
severe to the point that the pain is 10/10 and he is unable 
to do anything but bedrest for 3 to 4 days.  The pain is 
located in the mid low back, worse on the left than the 
right; but there is no radiation down his legs, only 
occasional radiation to his buttocks bilaterally.  The 
veteran reported that the sensation of pressure type pain can 
be sharp, and at it's worst, it could get to 8 to 10/10.  At 
the time of the examination, the veteran reported his pain to 
be 1 to 2/10.  The veteran reported rare wakes at night.  He 
also reported no pain with walking, that he does not have to 
use a cane or wear a brace, and that he has never had 
surgery.  The veteran reported receiving epidural steroid 
injections in the past which gave some relief, treatment with 
physical therapy including traction and whirlpool that seemed 
to help temporarily, and pain medication including ibuprofen, 
Darvocet, and Soma which give minimal relief.  The veteran 
reported that he worked as a jeweler and was able to sit at 
his job which did not seem to aggravate his back pain.

On Physical examination, the examiner noted that the veteran 
was in no obvious pain, he was able to rise from a sitting 
position without problems, and his gait was normal without 
significant abnormalities or limp.  There was no spinous 
tenderness to palpation, no obvious curvature of the spine, 
and no paravertebral muscle spasms palpable.  Range of motion 
exercises demonstrated forward flexion from 0 to 90 degrees; 
extension from 0 to 15 degrees associated with pain in mid-
back; lateral flexion from 0 to 15 degrees to the left with 
pain and from 0 to 30 degrees to the right without pain; 
lateral rotation from 0 to 30 degrees without pain 
bilaterally.

The examiner noted that the veteran was able to do complete 
range of motion exercises without any evidence of weakness, 
fatigue or incoordination.  There was 5/5 muscle strength of 
the lower extremities, and straight leg raising was negative 
bilaterally.

X-rays showed mild degenerative changes of the lumbar spine 
with small anterior lipping, narrowed disc space at L5-S1.  
There was a wedging deformity of T12.  Neural foramina 
appeared patent, and there was no evidence of spondylosis or 
spondylolisthesis.

The examiner's assessment was that the veteran had mild 
degenerative changes of the lumbar spine which would not be 
out of the ordinary for his age.  He had good function and 
range of motion of his lumbar spine with no evidence of 
radiculopathy or disc disease and no evidence of spondylosis 
or spondylolisthesis.

The veteran does not meet the schedular criteria for an 
increase to 20 percent under the "old" regulations as the 
VA examinations demonstrated no muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position or under the "new" regulations as the VA 
examination did not demonstrate forward flexion greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Consideration has been given to the pain and discomfort 
associated with the veteran's low back disability, and based 
on the veteran's reports of additional functional loss with 
flare-ups, and giving the benefit of every doubt to the 
veteran, the Board finds that the veteran's low back 
disability is more indicative of disability warranting 
assignment of a 20 percent evaluation, even though the 
schedular criteria for such an evaluation are not met. 

That being said, there is no evidence which shows that the 
veteran's low back disability is severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  In 
addition, the evidence clearly does not reflect that the 
veteran's spine is ankylosed.  Therefore, a higher schedular 
evaluation under any other code is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5286, 5289 (2002).

The Board notes that there is no evidence of record that the 
veteran's low back disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable. The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
low back disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Entitlement to an evaluation of 20 percent for lumbosacral 
strain is granted subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


